Title: John Bondfield to the American Commissioners, 12 September 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, September 12, 1778: I have received offers from every forge from Angoulême to Bayonne for the cannon you commission me to purchase. None will promise to complete delivery before February and the arsenals cannot loan any. Thus I have decided to contract with the forges of Petigore [Périgord]. No ships have arrived from America the last three days despite the westerly winds.>
